department of-the treasury st ts internal_revenue_service washington d c government entities - tax exempt and division date jul eu dollar_figure contact person id number telephone number wea lrka employer_identification_number dear applicant this is a reissuance of our ruling letter dated date plr released to the public on date and is in resporise to m's letter dated date requesting the following rulings uo - a _ whether the formation of n by m the activities of n and m’s continued relationship with n will not have an adverse impact on m's tax-exempt status under sec_501 of the code -2 whether m’s ownership of all the capital stock of n will not cause the revocation of and _will not jeopardize nor affect-m’s-recognition of exemption from federal_income_tax under sec_501 of the code whether the transfer of the ownership rights in the software and the reimbursement of - the cost of employees supplies etc will result in unrelated_business_taxable_income to m under sec_511 through of the code - whether the stock_dividends to be declared and paid_by n to m will jeopardize the tax _ exempt status of m under sec_501 of the code or result in unrelated_business_income under sec_512 and sec_512 of the code _ mis recognized as exempt from federal‘income tax under sec_501 of the code _ _ of its capital stock in exchange for m’s transfer m is now planning to market this software through a for-profit subsidiary n n will issue all and is a publicly supported charity m’s purpose is to improve the quality of life of the elderly by operating a multi-service geriatric center m receives substantial funding from the department of health and human services department for the aging m is required to track the many - services that it provides to the elderly and make reports to its funding sources m's computer ‘department has developed-sofiware for this purpose of all of its rights title and interest in the software and technology -jnitial directors of n only one member out of the initial five members of n will be a director or employee of m once the software is sold to a third party and it becomes s financial feasible no additional stock will be issued m will own of n m will select the some employees will be transferred from m to n into separate office space that is controlled by sec_501 of the code provides forthe exemption from federal_income_tax of - organizations that are organized and operated exclusively for charitable and educational ne purposes no part of the net eamings of which inures to the benefit of any individual - a ‘ sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that ‘section an organization that fails to meet either the organizational or the operational_test is not exempt sec_1 c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not i in furtherance of a purpose described in sec_501 c of the code a sec_1 c'3 -1 ci of the regulations states that an organization is not operated - exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet these requirements it is necessary for an organization to establish that itis not organized or operated for the benefit of private interests such as designated individuals _ the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests we sec_1 cx3 -1 d of the regulations states that the term charitable is used in -section c of the code in its generally accepted legal sense such terms includes relief ‘of the poor and distressed or the underprivileged advancement of religion advancement of education or science erection or of the burdens of govemment and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen - neighborhood tensions ii to eliminate prejudice and to combat community deterioration and juvenile delinquency iii to defend human and civil rights secured_by jaw or iv to combat community deterioration and juvenile delinquency ‘ sec_1 c -1 e of the regulations provides that an organization may meet the _ must be considered including the size of the trade_or_business which are in furtherance of one ay requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’ 's exempt_purpose or purposes and if the organization is not organized or operated _for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances or more exempt purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means gross_income detived by an organization from any unrelated_trade_or_business regularly carried’ on by it less certain deductions and modifications le sec_512 of the code provides that dividends are excluded from the unrelated business taxable i income oo sec_512 by of the code provides for special rules for controlled entities for amounts ‘that would not be included in unrelated_business_taxable_income by operation of section sec_12 or which are-excluded by operation of sec_512 or nevertheless may be included in unrelated_business_taxable_income under sec_512 an - sec_513 of the code defines the term unrelated_trade_or_business as any trade or ' businéss-the conduct of which is not substantially related aside from the need of such ' _ organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function a forming the basis for its exemption under sec_501 - - accordingly we rule as follows m will own of the stock of n the formation of n by m the activities of n and m’s continued relationship with n_ will not have an adverse impact on m's tax-exempt status under sec_501 c of the code _ - n to market software to other organizations the software was developed by m funded by selling stock to-m m’s ownership of all the capital stock of n will not cause the revocation of and will not jeopardize nor affect m’s recognition of exemption from federal_income_tax under sec_501 of the code the transfer of the ownership rights in the software and the reimbursement of the cost of employees supplies etc will not result in unrelated_business_taxable_income to m under sec_511 through of the code - the information submitted shows that m will be creating a separate for-profit organization n will be any dividends that are ’ declared by n will be paid ‘only to ‘m n will be operated as a separate_entity with separate facilities and employees initially there will only be one common board_of director between m once the software is sold to a third party and it becomes financial feasible some and n to n into separate office space that is controlled by n _-employees will be transferred from m these above activities are related to separating the software from m to n and are incidental to -m’s exempt purposes all the income from the sale of the software will be received by m’s _controlled for-profit organization n n will be paying tax on this income and will not be receiving - any special deduction of income from m to avoid paying tax on this income the stock_dividends to be declared and paid_by n to m will not jeopardize the tax ’ xempt status of m under' sec_501 of the code or result in unrelated business _ income under- sec_512 and b of the code - - - ' code provides that it may not be used or cited as precedent this ruling is directed only to the organization that requested it sec_6110 of the os we are informing the ohio ep eo key district_office of this ruling because this letter could help resolve any questions about m’s‘exempt status m should keep it in its permanent records s hfthere are any questions about reporting requirements or about excise employment or other federal taxes please contact the ohio ep eo customer service office pincite-5500 a ' toll free number or send correspondence to the following address internal_revenue_service ep eo customer service p o box cincinnati oh if there are any immediate questions aboutthis ruling -please contact the person whose name and telephone number are shown in the heading of this letter sincerely he ae - manager exempt_organizations technical branch
